EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 1 of 2008 Plan






HARDINGE INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN


Plan Effective February 19, 2008
As Amended and Restated Effective January 1, 2009


Section 1. PURPOSE. The purpose of this Plan is to provide certain executives of
Hardinge, Inc. (the “Company”) and certain of its Affiliates the opportunity to
defer receipt of compensation and provide for future savings of compensation
earned. The provision of such an opportunity is designed to aid the Company in
attracting and retaining as executives, persons whose abilities, experience and
judgment can contribute to the well-being of the Company.


SECTION 2.     NAME, EFFECTIVE DATE. The Plan shall be known as the “Hardinge
Inc. Non-Qualified Deferred Compensation Plan” and shall be effective February
19, 2008.


SECTION 3.     DEFINITIONS. The following capitalized words and phrases shall
have the following meanings in the Plan unless a different meaning is clearly
required by the context:


3.1.     “Account” means an account maintained on the books of the Company or
its designee to record an Employee’s entitlement to future payments under the
Plan. A Employee’s Accounts may include an Employee Deferral Account and/or an
Employer Contribution Account. Accounts are record keeping devices only and do
not reflect a segregation of funds.


3.2.     “Account Balance means the total amount of Employee Deferrals, Employer
Contributions and Notional Earnings credited to an Employee’s Accounts at any
given time.


3.3.     “Affiliate” means an entity that is related to the Company within the
meaning of Code Section 414(b) or 414(c) (entities subject to 80% or greater
control by the Company).


3.4.     “Beneficiary” means a beneficiary designated by an Employee in
accordance with Section 12 to receive the Employee’s Account Balance in the
event the Employee dies before it is distributed in full.


3.5.     “Bonus” means compensation that is normally payable to an Employee in a
single sum in the calendar year following the Service Year in which it was
earned and is an amount determined under the Hardinge 2006 Incentive Cash Plan
or another arrangement determined by the Committee to constitute a bonus
arrangement.


Doc #01.1718380v4

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 2 of 2008 Plan








3.6.     “Code” means the Internal Revenue Code of 1986 as amended.


3.7.     “Committee” means the Compensation Committee appointed by the Board of
Directors of the Company which administers the Plan in accordance with Section
4.


3.8.     “Company” means Hardinge Inc.


3.9.     “Deferral Election” means an election filed with the Committee by an
Employee in accordance with Section 6 to defer payment of a portion of Regular
Compensation and/or Bonus earned with respect to services performed by the
Employee during a given Service Year.


3.10.     “Employee” means an employee of the Company or an Affiliate who has
become eligible to participate in the Plan in accordance with Section 5, and
includes a former employee whose Account Balance has not been completely paid
from the Plan.


3.11.     “Employee Deferral” means the portion of Regular Compensation and/or
Bonus that is deferred under the Plan pursuant to a Deferral Election filed by
an Employee.


3.12.     “Employee Deferral Account” means an Account maintained on the books
of the Company or its designee to record the Employee Deferrals and Notional
Earnings thereon of an Employee. An Employee Deferral Account may have such
sub-accounts as the Committee determines to be necessary or convenient.


3.13.     “Employer” means the Company and each Affiliate.


3.14.     “Employer Contribution” means a contribution deemed to be made under
the Plan by the Employer on behalf of an Employee that does not result from an
Employee Deferral.


3.15.     “Employer Contribution Account” means an Account maintained on the
books of the Company or its designee to record Employer Contributions and
Notional Earnings thereon. An Employer Contribution Account may have such
sub-accounts as the Committee determines to be necessary or convenient.


3.16.     “Five-Year Election” has the meaning provided in Section 6.6.


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 3 of 2008 Plan








3.17.     “Irrevocable Date” means the date on which an Employee’s Deferral
Election becomes irrevocable. The Irrevocable Date for a Deferral Election made
in the calendar year preceding the relevant Service Year is the December 31st
preceding the relevant Service Year. The Irrevocable Date for a Deferral
Election made by a newly eligible Employee during the calendar year that is the
relevant Service Year is date on which the Deferral Election form is completed,
signed and returned to the Committee.


3.18.     “Notional Earnings” means the hypothetical income, gain and/or loss
deemed earned by an Employee’s Accounts which are deemed to be invested in one
or more Notional Funds as provided in Section 8.


3.19.     “Notional Fund” means a deemed investment fund that returns Notional
Earnings equal to the real income, gain or loss returned by a real investment
fund, consisting of one or more stocks, bonds, mutual funds or other publicly
traded securities, which is tracked by the Notional Fund.


3.20.     “Payment Event” means an event that occurs on a single date such as an
Employee’s Separation from Service or the occurrence of a Specified Payment Date
that triggers the payment of all or some of an Employee’s Account Balance.


3.21.     “Plan” means this Hardinge Inc. Non-Qualified Deferred Compensation
Plan as set forth herein and as amended.


3.22.     “Regular Compensation” means salary that would be earned in a given
Service Year and otherwise paid in that year (or deemed earned and otherwise
paid in a given Service Year in accordance with Treas. Reg. §1.409A-2(a)(13)
concerning a pay period that begins in one year and ends in the next year).
Regular Compensation shall be calculated without taking into account pre-tax or
after-tax reductions of compensation under Code Sections 125, 132(f) and 401(k).
Regular Compensation does not include severance pay and does not include
compensation that is not payable in cash, for example, compensation resulting
from taxable fringe benefits, the exercise of stock options and the vesting of
restricted property.


3.23.     “Separation from Service”
(a) In General. “Separation from Service” means the Employee retires, or
otherwise has a termination of employment with all Employers. However, the
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 4 of 2008 Plan






not exceed six months, or if longer, so long as the individual retains a right
to reemployment with the service recipient under an applicable statute or by
contract. A leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the Employee will return to perform
services for an Employer. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.
        
(b) Application of Treasury Regulations. The definition of “Separation from
Service” provided in this section is intended to follow the default rules of the
definition of “Separation from Service” set forth at Treas. Reg. §1.409A-1(h)
and shall be construed accordingly.


3.24.     “Service Year” means the calendar year during which the Employee
performs services resulting in the earning of Regular Compensation or Bonus that
is deferred pursuant to a Deferral Election.


3.25.     “Specified Payment Date” means a calendar date (i.e., a specific day,
month and year) on which payment of deferred compensation will occur or commence
as elected by an Employee in a Deferral Election.
    
SECTION 4.     ADMINISTRATION OF THE PLAN.


4.1.     In General. The Plan shall be administered by the Compensation
Committee appointed by the Board of Directors of the Company (the “Committee”).
Whenever any action is required or permitted to be taken in the administration
of the Plan, the Committee shall take such action unless the Committee’s power
is expressly limited herein or by operation of law. The Committee shall be the
Plan “Administrator” (as such term is defined in Section 3(16)(A) of ERISA). The
Committee may delegate its duties and responsibilities as it, in its sole
discretion, deems necessary or appropriate to the execution of such duties and
responsibilities. Any reference in the Plan to action taken by the Committee
includes such action taken by the Committee’s delegate.
4.2.     Powers and Duties. The Committee, or its delegates, shall maintain and
keep (or cause to be maintained and kept) such records as are necessary for the
efficient operation of the Plan or as may be required by any applicable law,
regulation, or ruling and shall provide for the preparation and filing of such
forms, reports, information, and documents as may be required to be filed with
any governmental agency or department and with the Plan’s Participants and/or
other Beneficiaries. The Committee shall have all powers necessary to carry out
the administrative provisions of the Plan and to satisfy the requirements of any
applicable law or laws. These powers shall include, by way of illustration and
not limitation, the exclusive powers and discretionary authority necessary to:


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 5 of 2008 Plan






(1) construe and interpret the Plan; decide all questions of eligibility; decide
all questions of fact relating to claims for benefits; and determine the amount,
time, manner, method, and mode of payment of any benefits hereunder;
 
(2) direct the Employer, and/or the trustee of any trust established at the
discretion of the Company to provide for the payment of benefits under the Plan,
concerning the amount, time, manner, method, and mode of payment of any benefits
hereunder;


(3) prescribe procedures to be followed and forms to be used by Employees and/or
other persons in filing applications or elections;


(4) prepare and distribute, in such manner as may be required by law or as the
Committee deems appropriate, information explaining the Plan; provided, however,
that no such explanation shall contravene the terms of this Plan or increase the
rights of any Employee or Beneficiary or the liabilities of the Company or any
Employer;


(5) require from the Employer and Employees such information as shall be
necessary for the proper administration of the Plan;


(6) appoint and retain individuals to assist in the administration and
construction of the Plan, including such legal, clerical, accounting, and
actuarial services as it may require or as may be required by any applicable law
or laws;


(7) approve the investment vehicles that will be offered as the Notional Funds;


(8) approve any special elections and/or payouts permitted under Section 409A of
the Internal Revenue Code; and


(9) perform all functions otherwise imposed upon a plan administrator by ERISA.
 
Without intending to limit the generality of the foregoing, the Committee shall
have the power to amend the Plan, in whole or in part, in order to comply with
applicable law; provided, however, that no such amendment may increase the
duties and obligations of any Employer without the consent of the affected
Employer(s).


4.3.     Limitation of Liability. The members of the Committee, and any officer,
employee, or agent of the Company or any Employer shall not incur any liability
individually or on behalf of any other individuals or on behalf of the Company
or any Employer for any act, or failure to act, made in good faith in relation
to the Plan. No bond or other security shall be required of any such individual
solely on account of any such individual’s power to direct the Employer to make
the payments required hereunder. The Company shall indemnify and/or maintain and
keep in force insurance in such form and amount as may


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 6 of 2008 Plan






be necessary in order to protect the members of the Committee, their delegates
and appointees (other than persons who are independent of the Company and are
rendering services to the Committee or to or with respect to the Plan) from any
claim, loss, damage, liability, and expense (including costs and attorneys’
fees) arising from their acts or failures to act with respect to the Plan,
except where such actions or failures to act involve willful misconduct or gross
negligence.
4.4.     Claims Procedure. The right of any Employee or Beneficiary to receive a
benefit hereunder and the amount of such benefit shall be determined in
accordance with the procedures for determination of benefit claims established
and maintained by the Committee in compliance with the requirements of
Section 503 of ERISA; which separate procedures, entitled Procedures for
Determination of Benefit Claims, are incorporated herein by this reference.


SECTION 5.     ELIGIBILITY.


5.1.     In General. Any Employee of an Employer who is on the United States
payroll and whose aggregate Regular Compensation and Bonus is expected to exceed
the Code Section 401(a)(17) limit on pensionable compensation in a given Service
Year ($230,000 in 2008) may be eligible to make Employee Deferrals and to have
Employer Contributions made on his or her behalf under the Plan with respect to
that Service Year. However, an Employee shall not be eligible to participate in
the Plan in a given Service Year unless the Employee receives an invitation to
participate in such Service Year from the Committee. A newly eligible Employee
shall be deemed to have become eligible on the date the Employee receives such
an invitation.
5.2.     Committee Discretion. Notwithstanding Section 5.1, the Committee may
use any criteria it deems appropriate to determine which Employees will eligible
to participate in the Plan in a given Service Year including, but not limited
to, setting a lower threshold for expected compensation. Such criteria shall
take into account that the Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974.
SECTION 6.     EMPLOYEE DEFERRALS.


6.1.     In General. An eligible Employee may elect to defer receipt of up to
80% of his or her Regular Compensation earned during a given Service Year and/or
up to 100% of his or her Bonus earned during a given Service Year. For purposes
of this Section 6.1, Regular Compensation is deemed earned during a given
Service Year if it is paid during that Service Year with respect to services
performed during a regular pay period that ends within that Service Year, and a
Bonus is deemed earned during a given Service Year if it is paid during the
calendar year following that Service Year with respect to services performed
during that Service Year.


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 7 of 2008 Plan






6.2.     Time and Manner of Deferral Election. An Employee shall make a Deferral
Election by completing and signing a Deferral Election form prescribed by the
Committee and returning the completed and signed form to the Committee on or
before December 15 of the calendar year preceding the Service Year in which the
compensation will be deferred. The December 15 date may be extended in special
circumstances in the discretion of the Committee but not beyond December 31. The
Deferral Election shall specify a whole number percentage of the Regular
Compensation and/or a whole number percentage of the Bonus earned during the
relevant Service Year that will be deferred. The Deferral Election shall also
specify the time and manner of future payment of the amounts deferred and
Notional Earnings attributable thereto in accordance with Sections 6.4 and 6.5
provided, however, if the Deferral Election is made with respect to a Service
Year subject to a previously made Five-Year Election (an election of time and
form of payment made within the previous five years) the current election of
time and form of payment shall be deemed to be the same as the previously made
Five-Year Election.
6.3.     Special Rule for Newly Eligible Employees. Notwithstanding Section 6.2,
in the case of an Employee who is newly eligible to participate in the Plan, the
Employee’s initial Deferral Election may be filed with the Committee as late as
30 days after the Employee has received an invitation to participate in the
Plan, and will become irrevocable immediately upon filing, provided that the
Deferral Election will not apply to Regular Compensation or Bonus earned with
respect to services performed on or before the date on which the Deferral
Election becomes irrevocable. This Section 6.3 shall not apply to an Employee if
the Employee has ever been eligible to participate in another nonqualified
deferred compensation plan sponsored by the Company or its affiliate that is
described in Treas. Reg. §1.409A-1(c)(2)(A) (account balance plans permitting
Employee elective deferrals).
6.4.     Time of Payment. An Employee may elect to have payment of amounts
deferred with respect to a particular Service Year occur (in the case of a lump
sum) or commence (in the case of installments) on the day following the
six-month anniversary of the Employee’s Separation from Service or on a
Specified Payment Date selected by the Employee which may fall before or after
the Employee’s Separation from Service
6.5.     Form of Payment. The normal form of payment is a lump sum. However, an
Employee may elect payment consisting of up to fifteen (15) approximately equal
annual installments provided the payments commence (whether on account of a
Separation from Service or on the occurrence of a Specified Payment Date) after
the Employee has attained age 55 and completed 15 years of service or after the
Employee has attained age 65 and completing 10 years of service. As used in the
previous sentence, “years of service” refer to “Vesting Years of Service” as
defined in the Hardinge Inc. Pension Plan except that for purposes of this Plan,
no “Vesting Years of Service” shall be lost on account of a break in service. If
an Employee elects installment payments but payment must commence before the
Employee has satisfied the service requirement for installment payments, the
payment will occur in a lump sum.


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 8 of 2008 Plan






6.6.     Five-Year Election Rule. Any election of time of payment under Section
6.4 and form of payment under Section 6.5 will be a Five-Year Election and, as
such, shall govern the time and form of payment for (1) deferrals made with
respect to the Service Year for which the election is made, (2) deferrals (if
any) made with respect to the next four Service Years, and (3) deferrals (if
any) made thereafter until the next Service Year for which a new election is
made. An Employee cannot elect a time or form of payment with respect to
deferrals made with respect to a given Service Year if that Service Year is one
of the next four Service Years following a Service Year for which a Five-Year
Election was made. The Committee shall establish separate subaccounts under an
Employee’s Employee Deferral Account and Employer Contribution Account as
necessary to reflect amounts subject to different payment elections pursuant to
different Five-Year Elections.
6.7.     Change In Time or Form of Payment. A change in the time or form of
payment is not permitted.


6.8.     Deferral Elections Are Irrevocable and Limited To One Service Year.
(a) In General. A Deferral Election shall become irrevocable on the relevant
Irrevocable Date. Once a Deferral Election becomes irrevocable, it shall remain
in effect according to its terms until the last day of the Service Year to which
it relates. A Deferral Election shall remain irrevocable and shall be given
effect even if the Employee transfers to an Affiliate that has not adopted the
Plan. An election to defer compensation (as distinguished from an election as to
time and form of future payment of the deferred compensation) shall be effective
for only one Service Year and the Employee will have to make a new Deferral
Election to defer compensation with respect to any subsequent Service Year .


(b) Cancellation Following Hardship or Emergency Distribution. Notwithstanding
Section 6.8(a), a Deferral Election will be cancelled and no longer effective
for the remainder of a Service Year in which the Employee receives a payment on
account of an unforeseeable emergency as provided in Section 16 or in which the
Employee receives a Hardship Distribution from the Hardinge Inc. Retirement
Plan. The cancellation shall begin with the first pay period ending at least 10
days after payment on account of unforeseeable emergency or Hardship
Distribution.


6.9.     Employee Deferral Account. Employee Deferrals and all Notional Earnings
attributable thereto shall be credited to the Employee’s Employee Deferral
Account and shall be fully vested at all times.


SECTION 7.     EMPLOYER CONTRIBUTIONS.


7.1.     In General. An Employer may make Employer Contributions under the Plan
on behalf of any one or more eligible Employees or no Employees with respect to


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 9 of 2008 Plan






any given Service Year but shall be under no obligation to do so unless and
until the Employer has given an Employee notice of an Employer Contribution as
required in Section 7.2. Employer Contributions may be made in any amount and
may be designed to function as matching contributions with respect to Employee
Deferrals or may be unrelated to Employee Deferrals. Employer Contributions may
be subject to such vesting restrictions (or none) as the Employer may elect.
Employer Contributions shall not be dependent upon an Employee’s participation
or nonparticipation under any other plan of any Employer, including the Hardinge
Inc. Retirement Plan.
7.2.     Notice to Employee. Any Employer Contribution that will be made (or
matching contribution that may be made) on behalf of an Employee with respect to
a given Service Year shall be described to the Employee in a written notice
furnished to the Employee by the Committee on or before the Employee’s
Irrevocable Date for the relevant Service Year. Such notice shall describe the
amount of the Employer Contribution, the conditions if any under which it will
be made, and any vesting restriction applicable to the contribution.
7.3.     Employer Contribution Account. Employer Contributions and all Notional
Earnings attributable thereto shall be credited to the Employee’s Employer
Contribution Account and shall become vested as provided in the notice furnished
to the Employee in accordance with Section 7.2.
7.4.     Time and Form of Payment. An Employer Contribution made on behalf of an
Employee with respect to a given Service Year shall be paid at the same time and
in the same form as any Employee Deferral made by the Employee with respect to
such Service Year, as determined by the Employee’s Five-Year Election then in
effect. If an Employer Contribution is made with respect to a Service Year for
which no Five-Year Election is in effect, the Employer Contribution (including
all Notional Earnings attributable thereto) shall be paid in a lump sum
following the six month anniversary of the Employee’s Separation from Service.
SECTION 8.     DEEMED INVESTMENT OF DEFERRED COMPENSATION.


8.1.     In General. The Employee may elect to have his or her Employee Deferral
Account and Employer Contribution Account deemed invested in whole percentages
in one or more Notional Funds selected by the Committee. Each of the Employee’s
Accounts shall be deemed invested in the same Notional Funds and in the same
percentages. However, an Employee may elect to have future Employee Deferrals
and Employer Contributions deemed invested in any available Notional Fund in
percentages different from the deemed investment of his or her existing
Accounts. The Employee’s future Employee Deferrals and Employer Contributions
shall be deemed invested in the same Notional Funds and in the same percentages.
8.2.     Changing Deemed Investments. The Employee may change his or her
investment elections with respect to existing Accounts and/or future
contributions by submitting appropriate directions to the recordkeeper for the
Plan. The Committee shall


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 10 of 2008 Plan






provide the employee with instructions for contacting the recordkeeper to submit
such directions via telephone and/or internet. The employee’s deemed investment
directions shall be subject to such rules and restrictions as the Committee and
the recordkeeper may reasonably impose, however, in all events, the employee
shall be permitted to change deemed investment directions at least once per
calendar month.
8.3.     Period of Deemed Investment. Each Employee Deferral and Employer
Contribution deemed made on behalf of an Employee shall be deemed invested in
one or more Notional Funds as elected by the Employee or as provided in the
default rule in Section 8.4 beginning within three days after the deferred
amount is deemed credited to the Employee’s Account (as determined by the
Committee) and ending on the date preceding the date of payment.
8.4.     Default Investments. During any period when an Employee fails to elect
a separate investment for future Employee Deferrals and Employer Contributions,
such future contributions shall be deemed invested in the same manner as the
Employee’s existing Accounts. During any period when an Employee fails to elect
an investment for his or her existing Accounts, the Accounts shall be deemed
100% invested in the Vanguard Prime Money Market Fund or such other Notional
Fund as may be selected by the Committee from time to time.
8.5.     Notional Funds Available for Investment. The Committee shall select one
or more Notional Funds to be made available for deemed investment under this
Section 9, and it may increase or decrease the number of such funds, or
substitute one fund for another fund, from time to time as it determines in its
discretion. The Committee shall advise each Employee in writing of the Notional
Funds available for deemed investment of the Employee’s Accounts and future
contributions and of any changes in the available funds.
SECTION 9.     VALUE OF EMPLOYEE ACCOUNTS. The value of each Employee’s Accounts
shall include the deferred compensation credited thereto, increased or decreased
by Notional Earnings as provided in Section 8. The Accounts will be valued
daily.


SECTION 10.     PAYMENT OF AN EMPLOYEE’S ACCOUNTS


10.1.     Payment Following Separation from Service. If an Employee’s Accounts
or any portion thereof becomes payable on account of the Employee’s Separation
from Service, the amount shall be paid in a lump sum or installment payments (as
provided in Section 6) and payment shall occur or commence on a date chosen by
the Company that is within 60 days following the six month anniversary date of
the Employee’s Separation from Service. (The six month delay is intended to
result in each Employee being treated as if he were “Specified Employee” within
the meaning of Code Section 409A(a)(2)(B)(i) regardless of whether he is in fact
a “Specified Employee”.) If an amount is payable in annual installments, each
subsequent installment shall be paid on the anniversary of the preceding payment
date. In the event that a 60 day payment period overlaps two taxable


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 11 of 2008 Plan






years of the Employee, the Employee shall not be permitted to designate the
taxable year of the Employee in which the payment occurs.
10.2.     Payment On Specified Payment Date. If an Employee’s Accounts or any
portion thereof becomes payable on account of the occurrence of a Specified
Payment Date, the amount shall be paid in a lump sum or installment payments (as
provided in Section 6) and payment shall occur or commence on the Specified
Payment Date. If an amount is payable in annual installments, each subsequent
installment shall be paid on the anniversary of the preceding payment date.
10.3.     Payments Subject to Vesting. In the event that an Employee has a
Separation from Service before some or all of the his or her Employer
Contribution Account has become vested, the nonvested portion shall immediately
be forfeited and revert to the Company. If an Employee dies while still an
Employee of the Company or an Affiliate, his or her Employer Contribution
Account shall, to the extent not previously vested, become immediately fully
vested.
SECTION 11.     TAX WITHHOLDING. There shall be deducted from all deferrals and
payments under the Plan the amount of any taxes required to be withheld by any
federal, state or local government. FICA taxes required to be withheld at the
time of an Employee deferral or an Employer Contribution in accordance with Code
Section 3121(v) shall be paid from compensation otherwise payable to the
Employee and shall not be offset against the amount deferral or contribution
hereunder. The Employees and their Beneficiaries, distributees, and personal
representatives will bear any and all federal, foreign, state, local or other
income or other taxes imposed on amounts deferred, contributed or paid under the
Plan.


SECTION 12.     DESIGNATION OF BENEFICIARY. A Employee may designate a
Beneficiary or Beneficiaries which designation shall be effective upon filing
written notice with the Committee on the form prescribed by the Committee for
that purpose. If an Employee is married and has not designated his or her spouse
as the sole primary beneficiary of his or her Accounts, then such spouse must
provide written consent to the Employee’s Beneficiary designation or else the
Accounts will be paid to such spouse, if living, upon the death of the Employee.
If there is a no surviving spouse or designated Beneficiary, the Beneficiary
will be the Employee’s estate. If more than one Beneficiary designation has been
filed, the designation bearing the most recent date shall be deemed the
governing designation and all prior designations shall be deemed revoked. The
Committee’s decision identifying the Employee’s Beneficiary shall be final and
binding on all persons provided it is made in good faith.


SECTION 13.     DEATH OF EMPLOYEE OR BENEFICIARY.


13.1.     In General. In the event of an Employee’s death before he or she has
received the full value of his or her Accounts (including where the Employee is
receiving installment payments), the vested value of the Employee’s Accounts
shall be paid to his or her Beneficiary as provided in this Section 13. If an
Employee dies while still an Employee


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 12 of 2008 Plan






of the Company or an Affiliate, his or her Employer Contribution Account shall,
to the extent not previously vested, become immediately fully vested.
13.2.     Payment In Installments. If the Committee receives notice of the
Employee’s death at a time when any portion of the Employee’s Accounts is
currently being paid in installments, any installments payable after the
Committee receives such notice shall be paid to his or her Beneficiary on the
date or dates on which each such installment would have been paid to the
Employee or within 60 days thereafter. In no event shall the Beneficiary be
permitted to determine the calendar year in which any such installment is paid.
13.3.     Payment In Lump Sums. Any portion of the Employee’s Accounts not being
paid in installments at the time of his or her death shall be paid in a lump sum
to his or her Beneficiary in the calendar year following the calendar year in
which the Employee died.
13.4.     Investment of Accounts Pending Payment. A Employee’s Accounts shall
continue to be invested pending distribution under this Section 13 in the same
manner as the Accounts were invested at the time the Committee receives notice
of the Employee’s death provided, however, that to the extent an Employee’s
Accounts are payable to a beneficiary in installments, as provided in Section
13.2, the Beneficiary shall be given the right to change deemed investments in a
manner similar to the right provided to the Employee pursuant to Section 8.
SECTION 14.     EMPLOYEE’S RIGHTS UNSECURED. The right of any Employee or other
person to receive payment under the provisions of the Plan shall be an unsecured
claim against the general assets of the Employer, and any successor company in
the event of a merger, consolidation, reorganization or any other event which
causes the Employer’s assets or business to be acquired by another entity. No
provision contained in the Plan or any grantor trust established by the Employer
as a means of providing monies for the Plan shall be construed to give any
Employee or other person at any time a security interest in the Employee’s
Accounts, a grantor trust or any other asset of the Employer.


SECTION 15.     STATEMENT OF ACCOUNT. Statements will be sent to Employees
following the end of each calendar quarter reflecting the value of their
Employee Deferral Accounts and their Employer Contribution Accounts as of the
end of that quarter.


SECTION 16.     UNFORESEEABLE EMERGENCY.


16.1.     Right To Request Payment. Notwithstanding anything in this Plan to the
contrary, an Employee may request payment of all or a portion of his or her
Account Balance in the event of an unforeseeable emergency by filing a written
request with the Committee in a form acceptable to the Committee for that
purpose. A Employee requesting such payment will be requested to submit
documentation of the unforeseeable emergency and proof that the loss is not
covered by other means. The Employee’s request may be granted solely in the
absolute discretion of the Committee using the criteria set forth in Treas. Reg.


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 13 of 2008 Plan






§1.409A-3(i)(3) and shall be paid from the Employee’s most recently established
sub-account, then from the Employee’s second most recently established
sub-account, and so forth until the required amount has been paid.
16.2.     Circumstances Where Payment Is Permitted. A payment on account of
unforeseeable emergency will be made on a limited basis and only due to the
Employee’s or dependant’s illness or accident, casualty loss of the Employee’s
property or similar circumstances arising out of events beyond the control of
the Employee within the meaning of Treas. Reg. §1.409A-3(i)(3) as determined by
the Committee in its discretion. No member of the Committee may vote on, or
otherwise influence, a decision of the Committee concerning his or her request
for a payment on account of unforeseeable emergency.
16.3.     Effect of Payment. Such a payment to an Employee shall have no effect
on any amounts remaining in the Employee’s Accounts, shall result in the
cancellation of the Employee’s current Deferral Election (if any) and the
Employee shall not be permitted to enter into a new Deferral Election until the
next Service Year beginning at least six months after the payment.
SECTION 17.     NO ASSIGNMENT OF BENEFITS. No rights or benefits under the Plan
shall, except as otherwise specifically provided by law, be subject to
assignment (except for the designation of Beneficiaries), nor shall such rights
or benefits be subject to attachment or legal process for or against an Employee
or his or her Beneficiary.


SECTION 18.     NO GUARANTEE OF EMPLOYMENT. Nothing contained in the Plan nor
any action taken thereunder shall be construed as a contract of employment or as
giving any Employee any right to continued employment with the Employer.




SECTION 19.     NO GUARANTEE OF TAX RESULT. Participants are encouraged to
review the Plan and its provisions, and the manner of their participation in the
Plan, with their personal tax advisors.


19.1.     In General. Although the Plan is intended to defer income tax
liability with respect to Regular Compensation and Bonuses deferred under the
Plan, the Company as sponsor of the Plan does not guaranty that deferrals under
the Plan will in fact defer the incidence of income taxation.
 
19.2.     Application of Code Section 409A. It is the intent of the Company that
the Plan as in effect between February 19, 2008 and December 31, 2008 inclusive
shall be administered in reasonable, good faith compliance with Code Section
409A, including IRS Notice 2005-1. Beginning January 1, 2009, the Plan shall be
administered in accordance with the provisions of this Plan document which are
intended to comply with final Treasury regulations promulgated under Code
Section 409A. Without limiting the generality of the foregoing, to the extent
that this restatement of the Plan has the effect of changing the time or manner
of payment of any amount deferred or deemed earned under the Plan prior to
January 1, 2009, such change shall not be effective until January 1, 2009.


Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 14 of 2008 Plan








19.3.     Limited Correction of Operational Errors. It is the intention of each
Employer and each Participant that the rights and obligations existing under the
Plan shall be construed in a way that permits correction of operational errors
to the extent permitted under Internal Revenue Service Notice 2007-100 so as to
avoid or reduce the imposition of penalties under Code Section 409A and the
Employers and Participants agree to take such actions as may be necessary to
comply with said notice (such as distributing excess deferrals and Notional
Earnings attributable thereto or reimbursing the Plan for amounts improperly
distributed.


19.4.     Protection of Company and Others. Neither the Company, nor any
officer, employee, director or agent of the Company or any affiliate of the
Company, nor any member of the Committee, shall have any liability to any
Participant on account of a deferral hereunder being taxable under Code Section
409A. To the extent permitted by law, the Company shall indemnify and defend any
officer, employee, director or agent of the Company or of any affiliate of the
Company, and any member of the Committee, from any claim based on a deferral
becoming taxable under Code Section 409A resulting from such person’s action
taken, or action failed to be taken, in connection with the Plan or any Employee
Deferral or Employer Contribution.


SECTION 20.     GOVERNING LAW AND CONSTRUCTION. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York. Unless
the context otherwise indicates, words of the masculine gender include the
feminine, the singular shall include the plural, and the plural shall include
the singular. Section and sub-section headings are inserted for convenience only
and shall not affect the meaning or construction of the Plan.


SECTION 21.     AMENDMENT OR TERMINATION OF PLAN. The Plan may at any time be
amended, modified or terminated by the Company or a by person or entity
authorized by the Company. No amendment, modification or termination shall,
without the consent of an Employee, adversely affect such Employee’s Account
Balance or his or her prior elections provided, however, that in the event the
Plan is terminated then Employee Account Balances may be distributed on an
accelerated basis to the extent permitted in Treas. Reg. §1.409A-3(j)(4)(ix).
Rights accrued prior to termination of the Plan will not be canceled by
termination of the Plan.


SECTION 22.     RULE GOVERNING PAYMENT DATES. In any circumstance where this
Plan requires the payment of an amount during a period of two or more days that
overlaps two calendar years, the payee shall have no right to determine the
calendar year in which payment actually occurs.


IN WITNESS WHEREOF this restated plan document has been executed by an officer
of the Company duly authorized by its Board of Directors on the ___ day of
December, 2008.




Doc #01.1718380v5

--------------------------------------------------------------------------------

EXHIBIT 10.42


HARDINGE INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN
Page 15 of 2008 Plan






HARDINGE INC.


BY__________________________________




TITLE________________________________





Hardinge Inc. Non-Qualified Deferred Compensation Plan
Appendix A
2008 Deferral Election Form


This form provides for the deferral of compensation under the Hardinge Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”) by the undersigned
eligible Employee (the “Employee”). The deferred compensation is payable with
respect to services performed by the Employee in the calendar year 2008 after
the date this Deferral Election form is delivered to the Compensation Committee
(the “Irrevocable Date”).


This form also provides for the time and manner in which amounts deemed credited
to the Employee’s Accounts under the Plan in 2008 will be paid to the Employee
or his or her Beneficiary.


This form must be completed, signed by the Employee and returned to the
Committee on or before March 30, 2008 in order to become effective. Any Election
made on this form shall become irrevocable on the date this form is returned to
the Committee (the “Irrevocable Date”).


Name of Employee:________________________________________________


Deferral of Regular Compensation: The Employee in the hereby elects to defer
(enter a whole number between 0 and 80) ___ percent of the Regular Compensation
payable to him or her during the calendar year 2008 on account of services
performed by him or her during the calendar year 2008 and after the Effective
Date.


Deferral of Bonus: The Employee in the Plan hereby elects to defer (enter a
whole number between 0 and 100) ___ percent of the Bonus payable to him or her
during the calendar year 2009 on account of services performed by him or her
during the calendar year 2008 and after the Effective Date.


(No deferred Bonus will be credited to the Employee’s Accounts under the Plan in
2008.)


Time and Form of Payment: Note: This election will also apply to any amounts
deferred under the Plan in 2009, 2010, 2011 and 2012. All amounts deferred under
the Plan in calendar year 2008 shall be paid to the Employee (select one from
the following four):
□ In a lump sum on [specify a specific future date] ______________
□ In ____ (specify number—not more than 15) annual installments beginning on
[specify a specific future date] _____________
□ In a lump sum six months after Separation from Service.
□ In ____ (specify number—not more than 15) annual installments beginning six
months after Separation from Service.


Any Election made on this form is subject to the provisions of the Plan. The
Employee has read the “Risk Factors” furnished to him in connection with the
Plan.


Employee’s Signature_________________________________________ Date____________


This Deferral Election form was received by the Committee on or before March 30,
2008.


Signature of Committee representative_____________________________
Date____________
Hardinge Inc. Non-Qualified Deferred Compensation Plan
Appendix B
2009 Deferral Election Form


This form provides for the deferral of compensation under the Hardinge Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”) by the undersigned
eligible Employee (the “Employee”). The deferred compensation is payable with
respect to services performed by the Employee in the calendar year 2009.


This form also provides for the time and manner in which amounts deemed credited
to the Employee’s Accounts under the Plan in 2009 will be paid to the Employee
unless 2009 deferrals are subject to a Five-Year Election made in 2008.


This form must be completed, signed by the Employee and returned to the
Committee on or before December 15, 2008 in order to become effective. Any
Election made on this form shall become irrevocable on December 31, 2008 (the
“Irrevocable Date”).


Name of Employee:________________________________________________


Deferral of Regular Compensation: The Employee in the hereby elects to defer
(enter a whole number between 0 and 80) ___ percent of the Regular Compensation
payable to him or her during the calendar year 2009 on account of services
performed by him or her during the calendar year 2009.


Deferral of Bonus: The Employee in the Plan hereby elects to defer (enter a
whole number between 0 and 100) ___ percent of the Bonus payable to him or her
during the calendar year 2010 on account of services performed by him or her
during the calendar year 2009.


Time and Form of Payment: Note: The Employee should not complete this section if
the Employee made a time and form of payment election for amounts deferred in
2008. The election made for 2008 will apply to amounts deferred under the Plan
in 2009, 2010, 2011 and 2012.


If the Employee did not make an election for amounts deferred in 2008, the
Employee should complete this section and this section will apply to amounts
deferred under the Plan in 2009, 2010, 2011, 2012 and 2013. All amounts deferred
under the Plan in calendar year 2009 shall be paid to the Employee (select one
from the following four):
□ In a lump sum on [specify a specific future date] ______________
□ In ____ (specify number—not more than 15) annual installments beginning on
[specify a specific future date] _____________
□ In a lump sum six months after Separation from Service.
□ In ____ (specify number—not more than 15) annual installments beginning six
months after Separation from Service.


Any Election made on this form is subject to the provisions of the Plan. The
Employee has read the “Risk Factors” furnished to him in connection with the
Plan.


Employee’s Signature_________________________________________ Date____________


This Deferral Election form was received by the Committee on or before December
15, 2008.


Signature of Committee representative_____________________________
Date____________





Hardinge Inc. Non-Qualified Deferred Compensation Plan


Schedule 1


Special Plan Provisions Applicable to Richard L. Simons




Richard L. Simons shall be eligible to participate in the Hardinge Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”) on and after March 1, 2008
subject to the terms and conditions of the Plan. In order to defer Regular
Compensation earned in 2008, Mr. Simons must complete sign and return a Deferral
Election form to the Nonqualified Deferred Compensation Committee (“Committee”)
on or before March 30, 2008.


Employer Contribution for 2008—


20.5% of Mr. Simons’s Regular Compensation in excess of $230,000 payable in 2008
with respect to services performed in 2008 but after the date on which a
properly executed Deferral Election form is delivered by Mr. Simons to the
Committee.


20.5% of Mr. Simons’s Bonus payable in 2009 with respect to services performed
in 2008 but after the date on which a properly executed Deferral Election form
is delivered by Mr. Simons to the Committee.


Unless the Committee provides Mr. Simons with a written notice to the contrary
on or before December 15, 2008 or any subsequent December 15th, Employer
Contributions calculated in the same manner as above shall be made on behalf of
Mr. Simons with respect to Regular Compensation and Bonus earned during the
Service Year following such December 15.


Vesting of Employer Contribution for 2008—


Employer Contributions made in 2008 and calculated with respect to Regular
Compensation earned in 2008 shall become 100% vested on January 1, 2013. Prior
to that date, such contributions shall be 0% vested. Such contributions made in
subsequent Service Years shall become 100% vested on the January 1st of the
fifth calendar year following such Service Year.


Employer Contributions made in 2009 and calculated with respect to Bonus earned
in 2008 shall become 100% vested on January 1, 2013. Prior to that date, such
contributions shall be 0% vested. Such contributions made in subsequent Service
Years shall become 100% vested on the January 1st of the fourth calendar year
following the Service Year in which the contribution is made.


Schedule 1


Special Plan Provisions Applicable to Richard L. Simons for 2009




Richard L. Simons shall be eligible to participate in the Hardinge Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”) during the 2009 calendar
year subject to the terms and conditions of the Plan. In order to defer Regular
Compensation earned in 2009, Mr. Simons must complete sign and return a Deferral
Election form to the Nonqualified Deferred Compensation Committee (“Committee”)
on or before December 15, 2008.


Employer Contribution for 2009—


20.5% of Mr. Simons’s Regular Compensation in excess of $245,000 payable in 2009
with respect to services performed in 2009.


20.5% of Mr. Simons’s Bonus payable in 2010 with respect to services performed
in 2009.


Unless the Committee provides Mr. Simons with a written notice to the contrary
on or before December 15, 2008 or any subsequent December 15th, Employer
Contributions calculated in the same manner as above shall be made on behalf of
Mr. Simons with respect to Regular Compensation and Bonus earned during the
Service Year following such December 15.


Vesting of Employer Contribution for 2009—


Employer Contributions made in 2008 and calculated with respect to Regular
Compensation earned in 2009 shall become 100% vested on January 1, 2014. Prior
to that date, such contributions shall be 0% vested. Such contributions made in
subsequent Service Years shall become 100% vested on the January 1st of the
fifth calendar year following such Service Year.


Employer Contributions made in 2010 and calculated with respect to Bonus earned
in 2009 shall become 100% vested on January 1, 2014. Prior to that date, such
contributions shall be 0% vested. Such contributions made in subsequent Service
Years shall become 100% vested on the January 1st of the fourth calendar year
following the Service Year in which the contribution is made.








Doc #01.1718380v5